Citation Nr: 0317274	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  
Thereafter, the veteran perfected his appeal on this issue.  

In a May 1998 rating determination, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
from October 28, 1993, to December 1, 1993, and a 30 percent 
disability evaluation thereafter.  The veteran disagreed with 
the assigned disability evaluations and perfected his appeal 
on these issues.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  Hereinafter known collectively 
as VCAA.

The Board further notes that there appear to be Social 
Security Administration records that remain outstanding.  The 
Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision 
are often needed by VA for evaluation of pending claims and 
must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The veteran should indicate whether 
he was in receipt of SSA disability 
benefits at any time since 1993.  If the 
response is in the affirmative, the RO is 
to contact SSA and obtain all medical 
records associated with the veteran's 
claim for SSA benefits.  Any records 
received should be associated with the 
claims folder.

2.  The RO should obtain and associate 
with the claims file copies of all  
psychiatric treatment records of the 
veteran from the Dallas, Texas, VAMC, 
which have not previously been associated 
with the claims folder, from 1999 to the 
present.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


